Case 2:20-cv-02150-TLB Document 48             Filed 04/13/21 Page 1 of 6 PageID #: 1558




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

PAUL I. WILLS                                                                     PLAINTIFF

V.                               CASE NO. 2:20-CV-2150

ENCOMPASS INSURANCE COMPANY
and ENCOMPASS INDEMNITY COMPANY                                              DEFENDANTS

                                  OPINION AND ORDER

       Now before the Court are a Motion to Vacate (Doc. 13) and Brief in Support (Doc.

14) filed by Defendants Encompass Insurance Company and Encompass Indemnity

Company (collectively, “Encompass”).       Plaintiff Paul I. Wills 1 submitted a Response in
                                                                 0F




Opposition to the Motion (Doc. 28), and Encompass filed a Reply (Doc. 29). The matter

is ripe for decision.

       Encompass asks this Court to vacate a summary judgment order that was issued

by the Circuit Court of Sebastian County, Arkansas, on May 31, 2019. See Doc. 13-1.

The state court found in favor of Dr. Wills on his first-party breach of insurance contract

claim, which arose from a car accident involving himself and another driver. Dr. Wills

maintained that the other driver caused him to suffer severe and permanent injuries that

made him unable to work again. At the time of the accident, Dr. Wills was in his seventies

and was suffering from Stage 1 Parkinson’s disease. He could still practice medicine, but

he could no longer perform surgery, which was his medical specialty. He contends that

he was still working as a doctor while keeping his Parkinson’s symptoms at bay by

maintaining an active lifestyle and exercising daily with a personal trainer. He expected



1 Plaintiff is an ear, nose, and throat surgeon, so the Court will refer to him as “Dr. Wills”
throughout this opinion.

                                               1
Case 2:20-cv-02150-TLB Document 48            Filed 04/13/21 Page 2 of 6 PageID #: 1559




to continue working in the medical field for approximately three more years before retiring.

When the accident happened, however, he sustained immediate injuries to his neck, and

back. He also maintains that the progression of his Parkinson’s disease dramatically

accelerated, and shortly after the accident, his ability to walk, speak, think, and provide

self-care worsened.

        Initially, Dr. Wills collected $50,000 from the third-party insurance company. He

maintained that his damages well exceeded that amount, so he made a demand on his

own insurer, Encompass, for underinsured motorist coverage in the amount of

$500,000—the policy’s limit. Encompass did not deny that Dr. Wills was injured in the

accident; instead, it contested to what extent his claimed injuries, including his

Parkinson’s-related impairments, were proximately caused by the accident.            After a

hearing and full briefing on the motion, the state court found as a matter of law that

Encompass had breached the terms of its policy and awarded Dr. Wills the policy’s limit

of $500,000 in damages. See Doc. 2-15. Then, on June 4, 2019, the court granted

Encompass’s cross-motion for summary judgment as to Dr. Wills’s claim of bad faith. See

Doc. 2-17. As no other claims were pending in the lawsuit, Encompass filed a notice of

appeal of the summary judgment order on breach of contract on June 28, 2019. See Doc.

2-26.

        At that point, the litigation took an unexpected turn. Even though the case was on

appeal, Dr. Wills asked the trial court on July 17, 2019, to modify its judgment with respect

to the bad faith claim. See Doc. 2-28. He argued that Encompass’s request for summary

judgment should not have been treated as such because the magic words, “genuine issue

as to any material fact,” did not appear anywhere in the motion. See id. at p. 3. Dr. Wills



                                              2
Case 2:20-cv-02150-TLB Document 48            Filed 04/13/21 Page 3 of 6 PageID #: 1560




claimed that without those magic words, the motion was simply a request for dismissal

without prejudice under Arkansas Rule of Civil Procedure 12(b)(6). He cited no authority

in support of this argument. 2 Encompass filed a response in opposition (Doc. 2-29) that
                             1F




argued there was no legal or factual reason why the court should modify its earlier order.

       For reasons unknown to this Court, the state trial court issued an order on August

16, 2019, granting Dr. Wills’s motion to modify the bad faith judgment.           The order

contained no reasoning and no citations to law. See Doc. 2-38. It simply stated that the

original summary judgment order would be “set aside” and that the motion would be

“considered as a Motion to Dismiss.” Id. The bad faith claim was then deemed dismissed

without prejudice, rather than with prejudice. Id.

       Having won that initial battle, Dr. Wills next petitioned the trial court to reconsider

its dismissal of the bad faith claim altogether. This motion was filed on September 20,

2019—eighty-four days after the notice of appeal was filed and the same day the trial

court’s record was lodged with the Arkansas Court of Appeals. See Doc. 2-46. In support

of the motion, Dr. Wills restated many of the facts that appeared in his original complaint

and then argued that those facts stated a valid claim for the tort of bad faith. Rather than

respond to the motion, Encompass’s counsel sent a letter to the presiding judge

reminding him that the case was now on appeal and that the trial court lacked jurisdiction


2 The motion in question was titled, “Defendants[’] Motion for Partial Summary Judgment,”
and it explicitly asked the court to dismiss the claim of bad faith with prejudice. See Doc.
2-9, pp. 1–2. The motion assumed that all facts in the complaint relating to bad faith were
true and that the claim should nonetheless be dismissed as a matter of law. Interestingly,
Dr. Wills offered the same “magic words” argument noted above in his response to the
motion. (Doc. 2-11, p. 1). Dr. Wills also responded to the motion by citing to evidence
that was outside the scope of the pleadings, including multiple medical records and
doctors’ summaries. See, e.g., id. at pp. 42–46. This indicates that he believed the
motion to be a request for summary judgment and treated the motion as such.


                                              3
Case 2:20-cv-02150-TLB Document 48              Filed 04/13/21 Page 4 of 6 PageID #: 1561




to reconsider its earlier rulings. See Doc. 2-50. The judge agreed with counsel in a letter

dated October 7, 2019. He promised to “entertain no further matters in this case.” (Doc.

2-39).

         Several months later, on May 27, 2020, the Court of Appeals issued its decision.

See Doc. 2-54.     The court determined that an “issue of finality was created” when the

trial court modified its summary judgment order to dismiss the bad faith claim without

prejudice. Id. at p. 8. 3 This unusual action by the trial court must have caused the Court
                       2F




of Appeals to question whether the orders in the case were final and appealable. The

appellate court concluded that “[t]he dismissal without prejudice gave Wills the option of

pleading further or appealing,” so the appeal was not yet ripe for review. Id.

         Once the case was returned to the Circuit Court, Dr. Wills resuscitated his claim

for bad faith by filing an amended complaint on July 21, 2020, that listed only that cause

of action. See Doc. 2-59. The amended complaint also added a new defendant, Allstate

Insurance Company (“Allstate”), and alleged that both Allstate and Encompass committed

the tort of bad faith. Not only did the trial court permit the amendment, but it also issued

a pre-trial scheduling order on July 31, 2020, setting the claim for trial. See Doc. 2-61.

In an apparent effort to tie up loose ends, the trial court issued an order on August 12,

2020, that wiped from the record any trace of the court’s earlier dismissal of the bad faith

claim. The court did this by granting Dr. Wills’s motion to reconsider—which was filed on

September 20, 2019, and had languished on the docket for approximately a year while



3 The trial court was still within its jurisdiction to issue this order on August 16, 2019, since
the appellate record had not yet been lodged as of that date. According to the Court of
Appeals’s order, the trial court relinquishes jurisdiction only after the record is lodged on
appeal. See Doc. 2-54, p. 8.


                                                4
Case 2:20-cv-02150-TLB Document 48            Filed 04/13/21 Page 5 of 6 PageID #: 1562




the case was on appeal. The reader may recall that shortly after Dr. Wills filed this

particular motion, Encompass reminded the court that it was without jurisdiction to rule,

and the court had agreed. It appears Encompass never filed a response to the motion,

and that lack of response became the sole basis for the trial court’s decision to grant the

motion for reconsideration and vacate the order of dismissal. See Doc. 2-65.

       The next thing that happened was that Allstate removed the case to this Court

based on federal diversity jurisdiction. See Doc. 1. Dr. Wills filed an Amended Complaint

here on August 24, 2020. (Doc. 6). He filed a Second Amended Complaint on September

24, 2020. (Doc. 21). He then filed a motion to voluntarily dismiss Allstate from the case

pursuant to Rule 41(a)(2) on December 1, 2020. (Doc. 33). Once the dust settled, the

only parties left in the lawsuit were Dr. Wills and Encompass. In a last-ditch attempt to

return to his preferred forum, Dr. Wills filed a motion to remand to state court on January

8, 2021, but the request was without merit. As the Court explained in its order denying

the motion, “Even after Allstate’s dismissal, the remaining parties are completely diverse,

and the amount in controversy exceeds $75,000”; therefore, there is federal subject

matter jurisdiction. (Doc. 45, p. 2).

       Now that the Court has recited the complicated procedural history of this case, the

task of ruling on Encompass’s pending Motion to Vacate is rather straightforward. The

Motion asks the Court to sit in judgment over the state court’s June 4, 2019 dismissal of

Dr. Wills’s breach of contract claim. The true purpose of the Motion is therefore to obtain

a “do-over” of the entire state court litigation in this federal forum. Encompass suggests

that Federal Rule of Civil Procedure 60(b)(6) provides the requisite authority for this Court

to act, even though “[r]elief under Rule 60(b) ordinarily is obtained by motion in the court



                                              5
Case 2:20-cv-02150-TLB Document 48           Filed 04/13/21 Page 6 of 6 PageID #: 1563




that rendered the judgment.” 11 Charles Alan Wright, et al., Fed. Prac. & Proc. § 2865

(3d ed. 2018) (emphasis added). Encompass is aware that neither this Court nor another

federal district court entered the judgment it now seeks to vacate. Instead, Encompass

suggests that Rule 60(b) can be used to justify the vacatur of an order issued by a

separate sovereign. This argument is without merit.

       The Rooker-Feldman doctrine “prohibits lower federal courts from exercising

appellate review of state court judgments.” Skit Int’l, Ltd. v. DAC Tech. of Ark., Inc., 487

F.3d 1154, 1156 (8th Cir. 2007) (citing D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482

(1983); Rooker v. Fid. Tr. Co., 263 U.S. 413, 416 (1923)). The doctrine applies to “cases

brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005).     Encompass’s Motion to Vacate presents a classic Rooker-

Feldman issue, and the Motion to Vacate (Doc. 13) is DENIED on that basis.

       IT IS SO ORDERED on this 13th day of April, 2021.



                                                 ________________ _____________
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE




                                             6
